Case 4:18-cv-00442-ALM-CMC Document 84 Filed 01/13/20 Page 1 of 3 PageID #: 2247



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ED BUTOWSKY,                                   §
                                                 §
         Plaintiff,                              §
                                                 §
  V.                                             §          CIVIL ACTION NO.
                                                 §
  DAVID FOLKENFLIK, ET AL.,                      §          4:18-CV-00442-ALM
                                                 §
         Defendants.                             §
                                                 §


        DEFENDANTS’ MOTION TO FILE MOTION TO COMPEL UNDER SEAL


         COME NOW, Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin,

  Leslie Cook, and Pallavi Gogoi (collectively, “Defendants” or “NPR”), by their undersigned

  counsel, and respectfully request that the Court permit them to file their Motion to Compel

  Discovery Pursuant to Fed. R. Civ. P. 37 and accompanying exhibits under seal. NPR’s filing

  relies on and discloses documents and information that have been designated confidential

  pursuant to the Stipulated Protective Order entered in this case on August 8, 2019 (Dkt. 67).

         Accordingly, NPR respectfully requests that this Court grant leave to seal Defendants’

  Motion to Compel and accompanying exhibits. Defendants will file a redacted version of the

  Motion to Compel publicly within two days pursuant to this Court’s local rule CV-5(a)(7)(E)

  regarding filing of documents under seal.




  DEFENDANTS’ MOTION TO FILE MOTION TO COMPEL UNDER SEAL                                      PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 84 Filed 01/13/20 Page 2 of 3 PageID #: 2248



                                              Respectfully submitted,

                                              By: /s/ Laura Lee Prather
                                              Laura Lee Prather
                                              State Bar No. 16234200
                                              laura.prather@haynesboone.com
                                              Wesley D. Lewis
                                              State Bar No. 24106204
                                              wesley.lewis@haynesboone.com
                                              HAYNES AND BOONE, LLP
                                              600 Congress Avenue, Suite 1300
                                              Austin, Texas 78701
                                              Telephone:     (512) 867-8400
                                              Telecopier: (512) 867-8470

                                              David J. Bodney
                                              admitted pro hac vice
                                              bodneyd@ballardspahr.com
                                              Ian O. Bucon
                                              admitted pro hac vice
                                              buconi@ballardspahr.com
                                              BALLARD SPAHR LLP
                                              1 E. Washington Street, Suite 2300
                                              Phoenix, Arizona 85004-2555
                                              Telephone:    602.798.5400
                                              Fax:          602.798.5595

                                              Attorneys for Defendants


                               CERTIFICATE OF CONFERENCE

          The undersigned Counsel for Defendants certifies that on January 13, 2020, counsel for
  Defendants conferred with Steven Biss, one of the attorneys for Plaintiff, concerning this motion.
  Upon reviewing a document, initially produced by Plaintiff, that Defendants intend to use in
  support of their motion, Plaintiff stated his belief that the document should be treated as
  “confidential” pursuant to the Stipulated Protective Order in the case. Nevertheless, Plaintiff did
  not take a position as to whether Plaintiff was opposed to the relief requested in the Motion.


                                               /s/ Wesley D. Lewis
                                               Wesley D. Lewis




  DEFENDANTS’ MOTION TO FILE MOTION TO COMPEL UNDER SEAL                                      PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 84 Filed 01/13/20 Page 3 of 3 PageID #: 2249



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on January 13, 2020, a true and correct copy of the
  foregoing document was forwarded via e-filing to the following counsel of record:

         Ty Odell Clevenger                                Steven S. Biss
         P.O. Box 20753                                    300 West Main Street, Suite 102
         Brooklyn, NY 11202-0753                           Charlottesville, VA 22903
         979-985-5289 (phone)                              804-501-8272 (phone)
         979-530-9523 (fax)                                202-318-4098 (fax)
         tyclevenger@yahoo.com                             stevenbiss@earthlink.net


                                              /s/ Laura Lee Prather
                                              Laura Lee Prather




  DEFENDANTS’ MOTION TO FILE MOTION TO COMPEL UNDER SEAL                                     PAGE 3
